Citation Nr: 1450042	
Decision Date: 11/12/14    Archive Date: 11/19/14

DOCKET NO. 12-10 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for prostate cancer, to include as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1965 to January 1969, from July 1971 to April 1978, and from February 1980 to March 1988.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

The Veteran testified at a Travel Board hearing before the undersigned Acting Veterans Law Judge (AVLJ) in March 2014. A transcript of the hearing is associated with the Veteran's electronic claims file.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.


FINDINGS OF FACT

1. The probative evidence of record does not show that the Veteran had active service in the Republic of Vietnam during the Vietnam Era or was exposed to herbicides while on active duty at Udorn Royal Thai Air Force Base (RTAFB) from January 1968 to November 1968.

2. Prostate cancer is not shown to be causally or etiologically related to an in-service event, injury or disease, to have been caused or aggravated by another service connected disability, to have manifested in service or within one year of the Veteran's discharge from service, or to be related to herbicide exposure.





CONCLUSION OF LAW

The criteria for service connection for prostate cancer, to include as due to herbicide exposure, have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1137, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claim. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

A. Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the Veteran's behalf, and the evidence the Veteran is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the Veteran prior to the initial adjudication of his claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

VA issued a VCAA letter in July 2009, prior to the initial unfavorable adjudication in August 2010. This letter advised the Veteran of what evidence was necessary to substantiate his claim, the evidence VA would obtain, the evidence the Veteran must provide, and how disability rating and effective date are determined. As the letter contained all of the necessary information listed above, the Board finds VA has met its duty to notify.

With respect to the Board hearing, the United States Court of Appeals for Veterans Claims held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or AVLJ who conducts a hearing fulfill two duties to comply with the above the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. Here, the AVLJ noted the current appellate issue at the beginning of the hearing, and asked questions to clarify the Veteran's contentions and treatment history. The Veteran demonstrated through his testimony that he had actual knowledge concerning what is required to substantiate his claim. Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.

B. Duty to Assist

The duty to assist includes assisting the claimant in the procurement of relevant records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The RO associated the Veteran's service, personnel, and VA treatment records with the claims file. VA requested the Veteran's Social Security records, but was informed in October 2009 that the records had been destroyed. A November 2009 report of contact shows that VA contacted the Veteran and informed him the records were destroyed. The Veteran indicated he did not have any of the Social Security records. As such, the Board finds that further attempts to obtain the records would be futile, and that the Veteran received proper notice of VA's inability to obtain the records. 38 C.F.R. § 3.159(c)(2), (e). No other relevant records have been identified and are outstanding. As such, the Board finds VA has satisfied its duty to assist with the procurement of relevant records. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. § 3.159(c)(4). In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration. These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim. 38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4).

In this case, VA's duty to provide a medical examination did not attach, as there is no evidence of record of an in-service event, injury, or disease. The medical evidence does not show, and the Veteran does not contend, that his claimed prostate cancer manifested to any degree in service or within one year of his separation from service. Instead, the Veteran contends that he was exposed to herbicides while serving in Vietnam or at Udorn Royal Thai Air Force Base. However, as explained in additional detail below, the evidence does not support a finding that the Veteran was exposed to herbicides in Vietnam or Thailand. First, there are no personnel records reflecting service in the country of Vietnam, and the Veteran has provided inconsistent statements concerning the duration of his claimed temporary duty, rendering the statements unreliable and of no probative value. 

There is no evidence that the Veteran served near the air base perimeter in Thailand. The Veteran did not have a military occupational specialty that would require exposure to the perimeter, his personnel records do not show any duties or stations on the perimeters of the base, and the Veteran has not stated he served on or near the perimeter of the base. While the Veteran has stated he spent an unspecified amount of time guarding the flight line, there is no evidence that this duty required him to approach or spend time at the perimeter of Udorn RTAFB. As such, there is no competent or credible evidence of herbicide exposure in service. As there is no evidence of an in-service event, injury or disease, VA's duty to provide an examination did not attach. 38 C.F.R. § 3.159(c)(4).

Since VA has obtained all relevant identified records and its duty to provide a medical examination did not attach, its duty to assist in this case is satisfied.

II. Service Connection

Generally, to establish service connection a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service." Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(d). 

Service connection may also be established for a current disability on the basis of a presumption that certain chronic diseases manifesting themselves to a certain degree within a certain time after service must have had their onset in service. 38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a). Generally, the disease must have manifested to a degree of 10 percent or more within one year of service. 38 C.F.R. § 3.307(a)(3).

If there is no manifestation within one year of service, service connection for a recognized chronic disease can still be established through continuity of symptomatology. 38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (2013). Continuity of symptomatology requires that the chronic disease have manifested in service. 38 C.F.R. § 3.303(b). In-service manifestation means a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings. Id.

Finally, service connection can be established based on herbicide exposure. 38 C.F.R. § 3.307(a)(6). For the purposes of determining herbicide exposure, a veteran who served on active duty in the Republic of Vietnam during the Vietnam Era is presumed to have been exposed during such service to an herbicide agent. 38 C.F.R. § 3.307(a)(6)(iii). If the veteran is presumed to have been exposed to herbicides, the veteran is entitled to a presumption of service connection for certain disorders. See 38 C.F.R. § 3.309(e). This presumption is specifically limited to those diseases listed. Id.

VA procedures for verifying exposure to herbicides in Thailand during the Vietnam Era are detailed in the VA Adjudication Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C ("M21-1MR"). VA has determined that there was significant use of herbicides on the fenced-in perimeters of military bases in Thailand intended to eliminate vegetation and ground cover for base security purposes as evidenced in the above-referenced "Project CHECO Southeast Asia Report: Base Defense in Thailand." Special consideration of herbicide exposure on a facts-found or direct basis should be extended to those veterans whose duties placed them on or near the perimeters of Thailand military bases. This allows for presumptive service connection of the diseases associated with herbicide exposure. 

The majority of troops in Thailand during the Vietnam Era were stationed at the Royal Thai Air Force Bases of U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, and Don Muang. If a veteran served on one of these air bases as a security policeman, security patrol dog handler, member of a security police squadron, or otherwise served near the air base perimeter, as shown by MOS (military occupational specialty), performance evaluations, or other credible evidence, then herbicide exposure should be acknowledged on a facts-found or direct basis. However, this applies only during the Vietnam Era, from February 28, 1961, to 
May 7, 1975. See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.10.(q).

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits. 38 U.S.C.A. § 1154(a). Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Lay evidence cannot be determined to be not credible merely because it is unaccompanied by contemporaneous medical evidence. Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006). However, the lack of contemporaneous medical evidence can be considered and weighed against a Veteran's lay statements. Id. Further, a negative inference may be drawn from the absence of complaints for an extended period. See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The Veteran contends he is entitled to service connection for prostate cancer, to include as due to herbicide exposure in service. For the reasons below, service connection for prostate cancer is not warranted on a direct or presumptive basis.

Initially, the medical evidence does not show, and the Veteran does not argue, that his prostate cancer either manifested in service or within one year of his separation from service. 38 C.F.R. §§ 3.303(b), 3.307. In-service medical examinations are all silent for diagnoses of or treatment for prostate cancer, and the Veteran noted no history of cancer on any of the reports of medical history associated with his examinations, particularly in November 1987 upon his final separation from service. The Veteran's service treatment records are completely silent for any diagnosis of prostate cancer or complaints of symptoms thereof. A July 2009 VA treatment record reflects a diagnosis of prostate cancer in April 2009 based on biopsy results conducted at that time. Prior to that period there is no evidence of a diagnosis or symptoms of prostate cancer. Based on this evidence, the Board finds that service connection based on the presumption in favor of chronic diseases or based on continuity of symptomatology is not warranted in this case. Walker, 708 F.3d 1331; 38 C.F.R. §§ 3.303(b), 3.307, 3.309.

Turning to direct service connection, the Veteran has a current diagnosis of prostate cancer, and therefore the first element of service connection is met. Regarding the second element of an in-service event, injury or disease, the Veteran has advanced two arguments. The first is that he was exposed to herbicides while serving in the Republic of Vietnam. The Veteran initially indicated in August 1988 that he landed in Saigon on or around February 1, 1968, during the Tet offensive. He indicated that the plane took enemy fire, blowing out the tires and preventing them from either getting out of the plane or taking off again. However, the Veteran's personnel records, specifically performance reviews from his time stationed at Udorn RTAFB, show that the Veteran's period of service at Udorn began on January 14, 1968. This directly contradicts the Veteran's statement that he landed in Saigon on February 1, 1968 en route to his station at Udorn, as he was already stationed at Udorn at that point. Such inconsistencies undermine the credibility of this statement, and thereby render it of no probative value. There is no other evidence that the Veteran at any point was in Saigon on or around February 1, 1968. Based on the competent and credible evidence of record, the Board finds there is no evidence indicating the Veteran landed or set foot in Saigon on February 1, 1968. Therefore, presumed exposure to herbicides is not warranted on this theory. 38 C.F.R. § 3.307(a)(6)(iii).

Alternatively, the Veteran has also stated that while stationed at Udorn RTAFB, he was assigned to Can Rahm Bay in the Republic of Vietnam in 1968 on temporary as a warehouse supply person. He has stated that his job was to maintain the inventory of Agent Orange. The Veteran's personnel records are silent for any indication that the Veteran was assigned to Can Rahm Bay on temporary duty at any time during his service at Udorn RTAFB. Service treatment records reflect treatment for various ailments at Udorn RTAFB in February 1968, April 1968 (with a note to return for treatment in May 1968), October 1968, and December 1968. There is no evidence of medical treatment at Can Rahm Bay, or in the Republic of Vietnam generally. The Veteran also indicated in a June 2010 statement that he has no corroborating evidence he was ever in the country of Vietnam. 

Concerning the Veteran's statements, there are significant inconsistencies concerning his claimed period of temporary duty. In his original June 2010 statement the Veteran indicated that he was assigned to Can Rahm Bay on temporary duty for a period of thirty days. The Veteran then indicated in his April 2012 substantive appeal that he was assigned to Can Rahm Bay for a period of 180 days. Finally, during his March 2014 hearing, he indicated that his period of temporary duty had lasted 90 days. While slight inconsistencies concerning the number of days of temporary duty could be considered insignificant, the fact that the Veteran's claimed period of temporary duty ranged from, roughly, one month to six months to three months constitutes a significant variation. These inconsistencies undermine the credibility of the Veteran's statements and render them of no probative value concerning the issue of in-country service in Vietnam. Thus, looking at the record as a whole, there is no competent or credible evidence indicating that the Veteran at any point served in the country of Vietnam during the applicable presumptive period. As such, the Veteran cannot be presumed to have been exposed to herbicides in service. 38 C.F.R. § 3.307(a)(6)(iii). 

The second argument is that the Veteran was exposed to herbicides while stationed at Udorn RTAFB. The Veteran testified at his March 2014 hearing that while at Udorn RTAFB he was tasked with, at times, patrolling the airfield and his own squadron area, areas he indicated were sprayed with herbicides. Although unclear, the Veteran also seems to indicate that as a warehouse supply person he was exposed to barrels that were either filled with or had contained herbicides. 

The Veteran's DD-214 from this period of service indicates that he served as an inventory management specialist. Performance reviews from January 14, 1968 to August 20, 1968 and from August 21, 1968 to November 24, 1968, which cover the Veteran's period of service at Udorn, indicate the Veteran was a stock records manager, which is not consistent with serving near the air base perimeter or an occupational specialty consistent with guard duty. The performance reviews described his duties as requisitioning, receiving, issuing and repairing all inventory equipment assigned to the squadron, monitoring work requests, and generally maintaining records at the squadron. There is no mention of additional guard duties, or any other jobs that would require the Veteran to be at or near the perimeter of the base. Further, the Veteran's statements regarding guard duty only concern his squadron area and the flight line. The Veteran did not indicate that the flight line extended to the perimeter of the base or that his guard duties in either area required him to go near the perimeter. Therefore, the preponderance of the evidence is against a finding that the Veteran's duties required him to be at or on the perimeter of Udorn RTAFB, and thus is against a finding that the Veteran was exposure to herbicides at Udorn.

The Veteran also indicated having worked with barrels that were either full of herbicide or had contained herbicide, and that herbicides were sprayed near the flight line where he did guard duty. However, the Veteran is not competent to state the substance in or on the barrels he came into contact with was an herbicide for VA purposes, as that requires specific scientific knowledge. See Jandreau, 492 F.3d at 1377; 38 C.F.R. § 3.307(a)(6)(i). Likewise, the Veteran is not competent to state that anything he saw being sprayed within the base perimeter was an herbicide for VA purposes. Id. While, as noted above, VA has recognized the use of herbicides on the perimeters of air force bases in Thailand, there is no evidence that such herbicides were used on the flight lines or within the perimeter of the base. Based on all of the evidence of record, the preponderance of the evidence is against a finding of in-service herbicide exposure in Thailand on a facts found basis. See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.

Finally, as stated previously there is no medical or lay evidence indicating that the Veteran's prostate cancer otherwise manifested in service. The Veteran has not asserted so, and at no point in the Veteran's service treatment records is there any diagnosis of or treatment for prostate cancer, or complaints of symptoms associated therewith. Based on the lay and medical evidence of record, the Board finds that the preponderance of the evidence is against a finding of an in-service event, injury or disease. 38 C.F.R. § 3.303.

Moreover, there is no evidence of a nexus between the Veteran's prostate cancer and his active duty service. As stated above, the preponderance of the evidence is against a finding that the veteran served in the country of Vietnam or was exposed to herbicides while stationed at Udorn RTAFB, and therefore a nexus cannot be established based on the presumption in favor of diseases associated with herbicide exposure. 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e).

The Veteran's VA treatment records contain no opinions linking the Veteran's prostate cancer to his active duty service, and reflect no manifestation of prostate cancer until an April 2009 biopsy. No VA examination was provided as VA's duty to assist in that respect did not attach based on the fact there is no evidence of an in-service event, injury or disease. While the Veteran has stated that his prostate cancer is related to his service, specifically herbicide exposure, the Veteran is not competent to opine as to the presence of a causal relationship between his prostate cancer and his active duty service as to do so requires medical expertise. Jandreau, 492 F.3d at 1377. As there is no competent or credible evidence on the issue of nexus, the Board finds the preponderance of the evidence is against a finding of a causal relationship between the Veteran's prostate cancer and his service. As the second and third elements are not met in this case, direct service connection for prostate cancer is not warranted. 38 C.F.R. § 3.303.

Although the Veteran has established a current disability, the preponderance of the evidence is against a finding of an in-service injury, event or disease or that the Veteran's prostate cancer is causally related to his service, to include in-service herbicide exposure. Since the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b). For these reasons, the claim is denied.
 

ORDER

Entitlement to service connection for prostate cancer, to include as due to herbicide exposure, is denied.



____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


